INQUIRY COMMISSION                                                         MOVANT



V.                             IN SUPREME COURT



TRACI LEE TIDBALL PEPPERS                                            RESPONDENT




                                      ORDER


      Pursuant to SCR 3.165(1), the Inquiry Commission has petitioned this

Court to enter an order temporarily suspending Respondent, Traci Lee Tidball

Peppers, from the practice of law in the Commonwealth of Kentucky. The

Inquiry Commission asserts there is probable cause to believe Respondent has

misappropriated funds held for others to her own use or has been otherwise

improperly dealing with said funds.

      In its petition, the Inquiry Commission states it received information

from Brian K. Pack, conservator for Garrett Hunter Graven, a minor, accusing

Peppers of improperly converting $24,415.00 of the minor’s money to her own

use. Pack was appointed conservator for the child after Peppers was removed

in March 2020 for failing to file periodic settlements for the child’s estate for

five years and informing the Barren District Court at a show cause hearing she

was unable to provide any such accounting. As detailed in Pack’s report,
between April 2016 and January 2020, Peppers made a series of transfers from

the minor’s bank accounts into her own personal and business accounts

without court approval and with no apparent benefit to the child. Immediately

prior to Pack completing his report, Peppers voluntarily repaid the estate

$27,000.00 to cover the amounts she had improperly withdrawn, plus interest.

Peppers self-reported her actions to the Kentucky Bar Association which

instituted a disciplinary action against Peppers.

      In her response to the Inquiry Commission’s petition, Peppers claims

temporary suspension based on the allegations is unwarranted, but she

submits no facts or documentation in support of her claim, other than her

statement she possesses no client funds and does not act in a fiduciary

capacity for any client and her pledge to fully cooperate in the disciplinary

action. She acknowledges her inappropriate actions and the accuracy of Pack’s

report.

      On an examination of the Inquiry Commission’s petition and supporting

documents, as well as the response, this Court finds probable cause, as

required by SCR 3.165(1)(a), to believe Respondent has misappropriated client

funds to her own use or has otherwise improperly dealt with such funds. This

Court also finds probable cause, under SCR 3.165(l)(b), to believe

Respondent’s misappropriations pose “a substantial threat of harm to [her]

clients or to the public.”




                                        2
      ACCORDINGLY, IT IS HEREBY ORDERED as follows:

      1. Respondent is temporarily suspended from the practice of law in the

Commonwealth of Kentucky, effective upon the date of entry of this order,

pending further orders from this Court;

      2. Disciplinary proceedings against Respondent shall be initiated by the

Inquiry Commission pursuant to SCR 3.160, unless already begun or unless

Respondent resigns under terms of disbarment;

      3. Pursuant to SCR 3.165(5), Respondent shall, within twenty (20) days

from the date of the entry of this Order, notify—in writing—all clients of her

inability to provide further legal services and furnish the Director of the

Kentucky Bar Association with copies of all such letters;

      4. Pursuant to SCR 3.165(6), Respondent shall immediately, to the

extent reasonably possible, cancel and cease any advertising activities in which

she is engaged.

      All sitting. Minton, C.J.; Hughes, Keller, Lambert, Nickell, and

VanMeter, JJ., concur. Wright, J., would deny the Petition for Temporary

Suspension.

      ENTERED: August 20, 2020.




                                          3